     Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 1 of 17 PageID #: 173



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


RACHAEL HARRIS, GUARDIAN OF
STEVEN JESSIE HARRIS ON BEHALF
OF STEVEN JESSIE HARRIS                                                            PLAINTIFF

V.                                                CIVIL ACTION NO. 1:18-cv-167-DMB-RP


CLAY COUNTY, MISSISSIPPI, ET AL.                                                DEFENDANTS

______________________________________________________________________________

              ANSWER AND AFFIRMATIVE DEFENSES OF THAD BUCK
                             AND TANYA WEST

______________________________________________________________________________


       COME NOW Defendants Thad Buck, in his individual and official capacity, and Tanya

West, in her official and individual capacity, (hereinafter referred to as “Defendants”), by and

through counsel, and submit this their response to First Amended Complaint filed in this cause as

follows, to-wit:

       Any allegations not specifically admitted are hereby denied.

       Now answering the Amended Complaint, paragraph by paragraph:

                                      INTRODUCTION

       1.      Defendants deny the allegations contained in paragraph 1 of the Amended

Complaint.

       2.      Defendants deny the allegations contained in paragraph 2 of the Amended

Complaint.

       3.      Paragraph 3 of the Amended Complaint contains statements to which no response
     Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 2 of 17 PageID #: 174



of Defendants is required. Answering out of an abundance of caution, to the extent the statements

of paragraph 3 are directed toward Defendants, Defendants deny the same.

          4.    Paragraph 4 of the Amended Complaint contains statements to which no response of

Defendants is required. Answering out of an abundance of caution, Defendants deny any and all

allegations contained in paragraph 4 of the Amended Complaint.

          5.    Paragraph 5 of the Amended Complaint contains statements to which no response of

Defendants is required. Answering out of an abundance of caution Defendants deny any and all

allegations contained in paragraph 5 of the Amended Complaint.

                                 JURISDICTION AND VENUE

          6.    Defendants deny the allegations contained in paragraph 6 of the Amended Complaint.

                                         THE PARTIES

          7.    Defendants deny the allegations contained in paragraph 7 of the Amended Complaint.

          8.    Defendants admit Defendant Clay County is a Mississippi County, which exists

under the laws of the State of Mississippi, and that said county may be served process by and through

Amy G. Berry, Chancery Clerk of Clay County, Mississippi. To the extent paragraph 8 states

allegations seeking to establish liability against or damages from Defendants, those allegations are

denied.

          9.    Defendants deny the allegations contained in paragraph 9 of the Amended Complaint

as stated.

          10.   Defendants deny the allegation contained in paragraph 10 of the Amended Complaint

as stated.

          11.   Defendants deny the allegations contained in paragraph 11 of the Amended

Complaint as stated.
     Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 3 of 17 PageID #: 175



       12.     Defendants deny the allegations contained in paragraph 12 of the Amended

Complaint as stated.

       13.     Defendants deny the allegations contained in paragraph 13 of the Amended

Complaint as stated.

       14.     Defendants deny the allegations contained in paragraph 14 of the Amended

Complaint as stated.

       15.     Defendants deny the allegations contained in paragraph 15 of the Amended

Complaint.

       16.     Defendants deny the allegations contained in paragraph 16 of the Amended

Complaint.

       17.     Denied.

                                   GENERAL ALLEGATIONS

       18.     Defendants deny the allegations contained in paragraph 18 of the Amended

Complaint.

       19.     Paragraph 19 contains statements to which no response is required of Defendants.

Out of an abundance of caution, to the extent paragraph 19 contains allegations seeking to establish

liability and damages against Defendants, Defendants deny the same.

       20.     Denied as stated.

       21.     Denied as stated.

       22.     Defendants deny the allegations contained paragraph 22 of the Amended Complaint.

Defendants aver the contents of the court file can be reviewed for its contents.

       23.     Defendants deny the allegations contained in paragraph 23 of the Amended

Complaint.
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 4 of 17 PageID #: 176



       24.    Defendants deny the allegations contained in paragraph 24 of the Amended

Complaint.

       25.    Defendants deny the allegations contained in paragraph 25 of the Amended

Complaint.

       26.    Denied.

       27.    Defendants deny the allegations contained in paragraph 27 of the Amended

Complaint.

       28.    Denied as stated.

       29.    Defendants deny the allegations contained in paragraph 28 of the Amended

Complaint.

       30.    Defendants are without sufficient information to admit or deny the allegations of

paragraph 30 of the Amended Complaint and therefore deny the same.

       31.    Denied.

       32.    Defendants deny the allegations contained in paragraph 32 of the Amended

Complaint.

       33.    Denied.

       34.    Defendants deny the allegations contained in paragraph 34 of the Amended

Complaint and therefore demand strict proof of the same.

       35.    Defendants deny the allegations contained in paragraph 35 of the Amended

Complaint.

       36.    Defendants deny the allegations contained in paragraph 36 of the Amended

Complaint.

       37.    Denied.
     Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 5 of 17 PageID #: 177



       38.     Denied.

                                            COUNT I

       39.     Denied.

       40.     Defendants deny the allegations contained in paragraph 40 of the Amended

Complaint.

       41.     Defendants deny the allegations contained in paragraph 41 of the Amended

Complaint.

       42.     Defendants deny the allegations contained in paragraph 42 of the Amended

Complaint.

       43.     Defendants deny the allegations contained in paragraph 43 to the extent Plaintiff

alleges said statements relate to them.

       44,     Defendants deny the allegations contained in paragraph 44 of the Amended

Complaint.

       45.     Defendants deny the allegations of paragraph 44 apply to them and therefore deny

the same.

       46.     Defendants deny the allegations of paragraph 46, as well as the allegations contained

in sub-paragraphs (a) through (f).

       47.     Defendants deny the allegations contained in paragraph 47 of the Amended

Compliant.

       48.     Defendants deny the allegations contained in paragraph 48 of the Amended

Complaint.

       49.     Denied.

       50.     Paragraph 50 does not contain allegations to which Defendants are required to
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 6 of 17 PageID #: 178



respond. Out of an abundance of caution Defendants deny the same.

       51.    Denied.

       52.    Denied.

       53.    Defendants deny the allegations contained in paragraph 53 of the Amended

Complaint.

       54.    Denied.

       55.    Denied.

       56.    Denied.

       57.    Defendants deny the allegations contained in paragraph 57 of the Amended

Complaint.

       58.    Denied.

                                        COUNT II

       59.    Defendants deny the allegations contained in paragraph 59 of the Amended

Complaint.

       60.    Defendants deny the allegations contained in paragraph 60 of the Amended

Complaint.

       61.    Denied.

       62.    Denied.

       63.    Denied as stated.

       64.    Defendants deny the allegations of paragraph 64 of the Amended Complaint.

       65.    Denied.

       66.    Denied.

       67.    Defendants deny the allegations contained in paragraph 67 of the Amended
     Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 7 of 17 PageID #: 179



Complaint.

       68.     Denied.

       69.      Denied.

       70.     Defendants deny the allegations contained in paragraph 70 of the Amended

Complaint.

       71.     Defendants deny the allegations contained in paragraph 71 to the extent the

allegation relate to them.

       72.     Denied.

                                            COUNT III

       73.     Paragraph 73 does not contain allegations requiring a response from Defendants. Out

of an abundance of caution, Defendants deny the allegations of paragraph 73 to the extent any

allegations stated therein seek to establish liability or damages against them.

       74.     Defendants deny the allegations contained in paragraph 74 of the Amended

Complaint to the extent they relate to them.

       75.     The allegations of paragraph 75 of the Amended Complaint are denied.

       76.     Denied.

       77.      Denied.

                                            COUNT IV

       78.     Paragraph 78 does not contain allegations requiring a response from Defendants. Out

of an abundance of caution, Defendants deny the allegations of paragraph 78 to the extent any

allegations stated therein seek to establish liability or damages against them.

       79.     Denied.

       80.     Denied.
     Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 8 of 17 PageID #: 180



       81.     Denied. Defendants further demand strict proof of the allegations of paragraph 81

of the Amended Complaint.

       82.     Defendants deny the allegations contained in paragraph 82 of the Amended

Complaint.

                                            COUNT V

       83.     Paragraph 83 does not contain allegations requiring a response from Defendants. Out

of an abundance of cation, Defendants deny the allegations of paragraph 83 to the extent any

allegations stated therein seek to establish liability or damages against them.

       84.     Defendants deny the allegations contained in paragraph 84 of the Amended

Complaint to the extent those allegations relate to them.

       85.     Denied.

       86.     The allegations of paragraph 86, to the extent they are related to these Defendants,

are hereby denied.

       87.     Denied. Defendants demand strict proof of the allegations contained in paragraph 87

of the Amended Complaint.

       88.     Defendants deny the allegations of paragraph 88 of the Amended Complaint to the

extent they relate to them.

       89.     Denied.

       90.     Denied.

       91.     Defendants deny the allegations contained in paragraph 91 of the Amended

Complaint.

       92.     Denied.

       93.     Denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 9 of 17 PageID #: 181



      94.    Denied.

      95.    Denied.

      96.    Denied.

      97.    Defendants deny the allegations contained in paragraph 97 of the Amended

Complaint.

      98.    Defendants deny the allegations contained in paragraph 98 of the Amended

Complaint.

      99.    Defendants deny the allegations contained in paragraph 99 of the Amended

Complaint.

      100.   Defendants deny the allegations contained in paragraph 100 of the Amended

Complaint.

      101.   Defendants deny the allegations contained in paragraph 101 of the Amended

Complaint.

      102.   Defendants deny the allegations contained in paragraph 102 of the Amended

Complaint.

      103.   Defendants deny the allegations contained in paragraph 103 of the Amended

Complaint.


                                       COUNT VI

      104.   Defendants deny the allegations contained in paragraph 104 of the Amended

Complaint.

      105.   Defendants deny the allegations contained in paragraph 105 of the Amended

Complaint.
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 10 of 17 PageID #: 182



       106.    Defendants deny the allegations contained in paragraph 106 of the Amended

Complaint.

       107.     Defendants deny the allegations contained in paragraph 107 of the Amended

Complaint.

       108.    Defendants deny the allegations contained in paragraph 108 of the Amended

Complaint.

                                           COUNT VII

       109.    Defendants deny the allegations contained in paragraph 109 of the Amended

Complaint.

       110.    Defendants deny the allegations contained in paragraph 110 of the Amended

Complaint.

       111.     Paragraph 111 does not contain allegations to which Defendants are required to

submit a response. Out of an abundance of caution, Defendants deny any allegations against in

paragraph 111 as related to Defendants.

       112.    Paragraph 112 does not contain allegations to which Defendants are required to

submit a response. Out of an abundance of caution, Defendants deny any allegations in paragraph

112 to the extent they are related to said Defendants.

       113.    Paragraph 113 does not contain allegations to which Defendants are required to

submit a response. Out of an abundance of caution, Defendants deny any allegations in paragraph

113 to the extent they are related to the conduct or alleged omissions of Defendants.

       114.    Paragraph 114 does not contain allegations to which Defendants are required to

submit a response. Out of an abundance of caution, Defendants deny any allegations contained in

paragraph 114 to the extent those allegations are related to the conduct or alleged omissions of
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 11 of 17 PageID #: 183



Defendants.

        115.    Paragraph 115 does not contain allegations to which Defendants are required to

submit a response. Out of an abundance of caution, Defendants deny any allegations contained in

paragraph 115 to the extent those allegations are related to the conduct or alleged omissions of

Defendants.

        116.    Paragraph 116 does not contain allegations to which Defendants are required to

submit a response. Out of an abundance of caution, Defendants deny any allegations contained im

paragraph 116 to the extent those allegations are related to the conduct or alleged omissions of

Defendants. Defendants further aver the court file speaks for itself.

        117.    Defendants deny any and all allegations contained in paragraph 112 and aver the

court file speaks for itself.

        118.    Denied.

        119.    Denied.

        120.    Denied.

        121.    Denied.

        122.    Denied.

        123.    Denied.

        124.    Denied.

        125.    Defendants deny the allegations contained in paragraph 125 of the Amended

Complaint.

        126.    Defendants deny the allegations of paragraph 126 to the extent the allegations relate

to conduct and/or alleged omissions of Defendants.

        127.    Defendants deny the allegations of paragraph 127 to the extent the allegations relate
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 12 of 17 PageID #: 184



to conduct of Defendants.

       128.   Defendants deny the allegations of paragraph 128 to the extent the allegations relate

to conduct of Defendants.

       129.   Defendants deny the allegations of paragraph 129 to the extent the allegations relate

to conduct of Defendants.

       130.   Defendants deny the allegations of paragraph 130 to the extent the allegations relate

to conduct of Defendants.

                                         COUNT VIII


       131.   Denied.

       132.   Defendants deny the allegations of paragraph 132 to the extent the allegations relate

to conduct of Defendants.

       133.   Defendants deny the allegations of paragraph 133 to the extent the allegations relate

to conduct of Defendants.

       134.   Defendants deny the allegations of paragraph 134 to the extent the allegations relate

to conduct of Defendants.

       135.   Defendants deny the allegations of paragraph 135 to the extent the allegations relate

to conduct of Defendants.

       136.   Defendants deny the allegations of paragraph 136 to the extent the allegations relate

to conduct of Defendants.

       137.   Defendants deny the allegations of paragraph 137 to the extent the allegations relate

to conduct of Defendants.

       138.   Defendants deny the allegations of paragraph 138 to the extent the allegations relate
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 13 of 17 PageID #: 185



to conduct of Defendants.

       139.   Defendants deny the allegations of paragraph 139 to the extent the allegations relate

to conduct of Defendants.

       140.   Defendants deny the allegations of paragraph 140 to the extent the allegations relate

to conduct of Defendants.

       141.   Defendants deny the allegations of paragraph 141 to the extent the allegations relate

to conduct of Defendants.

       142.   Defendants deny the allegations of paragraph 142 to the extent the allegations relate

to conduct of Defendants.

       143.   Defendants deny the allegations of paragraph 143 to the extent the allegations relate

to conduct of Defendants.

       144.   Defendants deny the allegations of paragraph 144 to the extent the allegations relate

to conduct of Defendants.

       145.   Defendants deny the allegations of paragraph 145 to the extent the allegations relate

to conduct of Defendants.

       146.   Defendants deny the allegations of paragraph 146 to the extent the allegations relate

to conduct of Defendants.

       147.   Defendants deny the allegations of paragraph 147 to the extent the allegations relate

to conduct of Defendants.

       148.   Defendants deny the allegations of paragraph 148 to the extent the allegations relate

to conduct of Defendants.

       149.   Defendants deny the allegations of paragraph 149 to the extent the allegations relate

to conduct of Defendants.
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 14 of 17 PageID #: 186



       150.    Defendants deny the allegations of paragraph 150 to the extent the allegations relate

to conduct of Defendants.

       151.    Defendants deny the allegations of paragraph 151 to the extent the allegations relate

to conduct of Defendants.

       152.    Defendants deny the allegations of paragraph 152 to the extent the allegations relate

to conduct of Defendants.

                                             COUNT IX

       153.    Defendants deny the allegations of paragraph 153 to the extent the allegations relate

to conduct of Defendants.

       154.    Defendants deny the allegations of paragraph 154 to the extent the allegations relate

to conduct of Defendants.

       155.    Defendants deny the allegations of paragraph 155 to the extent the allegations relate

to conduct of Defendants.

       156.    Defendants deny the allegations of paragraph 156 to the extent the allegations relate

to conduct of Defendants.

                                     PRAYER FOR RELIEF

       As to the unnumbered paragraph beginning “WHEREFORE, Plaintif, Rachel Harris,” and

subparagraphs following thereafter, these allegations are denied by Defendants.

       Defendants deny Plaintiff is entitled to any relief whatsoever from them.

                                  AFFIRMATIVE DEFENSES

                                            First Defense

       Defendants invoke all applicable statutes of limitations, statutes of repose, pre-suit notices

and the doctrine of laches as a bar to Plaintiff’s claim pursuant to Sections 11-46-1, et seq., 15-1-36
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 15 of 17 PageID #: 187



of Mississippi Code of 1972, as amended, and 42 U.S.C. §1983.

                                          Second Defense

        The Plaintiff’s Amended Complaint fails to state a claim upon relief can be granted against

Defendants.

                                           Third Defense

        Defendants plead each defense allowed by Rules 12(b)(1) through 12(b)(7) of the Federal

Rules of Civil Procedure.

                                          Fourth Defense

        Defendants plead each defense available to them under the Mississippi Tort Claims Act

codified in Section 11-46-1, et seq., including but not limited to Section 11-46-9(1)(m) and all pre-

suit notices.

                                           Fifth Defense

        Defendants plead each affirmative defense listed in Rule 8 of the Federal Rules of Civil

Procedure, including but not limited to contributory negligence, intervening cause, estoppel, fraud,

illegality, assumption of risk, statutes of limitations and waiver.

                                           Sixth Defense

        Defendants plead all available immunities, including but not limited to good faith,

discretionary immunity and qualified immunity.

                                          Seventh Defense

        Defendants plead all defenses available to them related to Plaintiff’s claim of punitive

damages.
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 16 of 17 PageID #: 188



                                           Eighth Defense

        Pending the conclusion of further discovery and investigation, Defendants respectfully

reserve the right to plead other and additional defenses that may be necessary and proper to fully

defend the allegations contained in the Amended Complaint filed against them.

        Further, Defendants reserve the right to amend this their Answer and Affirmative Defenses.

        Now having answered the Plaintiff’s Amended Complaint, and having also set forth their

Affirmative Defenses thereto, Defendants demand Plaintiff’s Amended Complaint be dismissed,

with prejudice, with all costs taxed to Plaintiff.



                                                Respectfully submitted,

                                                THAD BUCK, INDIVIDUALLY AND IN HIS
                                                OFFICIAL CAPACITY AND TANYA WEST,
                                                INDIVIDUALLY AND IN HIS OFFICIAL
                                                CAPACITY, DEFENDANTS

                                        BY:          /s/ Angela Turner Ford
                                                ANGELA TURNER FORD
                                                MSB NO. 100187
                                                ATTORNEY FOR DEFENDANTS

OF COUNSEL:
ANGELA TURNER FORD
MSB NO. 100187
TURNER LAW OFFICES, P.L.L.C.
POST OFFICE DRAWER 1500
452 EAST STREET
WEST POINT, MISSISSIPPI 39773
Telephone No. (662) 494-6611
Facsimile No. (662) 494-4814
email: angela@bturnerlaw.com
    Case: 1:18-cv-00167-DMB-RP Doc #: 35 Filed: 03/04/19 17 of 17 PageID #: 189



                                  CERTIFICATE OF SERVICE

        I, Angela Turner Ford, attorney for Thad Buck and Tanya West, individually and in

their official capacities, do hereby certify that I have this day filed the foregoing document using the

ECF system, which sent notice of such filing to all counsel of record via email. I further certify a

true and correct copy of the foregoing document has been served upon known non ECF participant(s)

as follows:

                                        Nancy Stuart. Esq.
                                        192 Lemon Tree Circle
                                        Union Grove, Alabama 35175

        This the 4th day of March, 2019.




                                                          /s/ Angela Turner Ford
                                                        ANGELA TURNER FORD




.
